DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to Applicant's correspondence(s) submitted 01/11/2021. Prior to the paper of 01/11/2021, claims 1-17, 19-24 and 26-38 were under examination. In the paper of 01/11/2021, Applicant amended claims 1, 15 and 26 and added new claims 36-38. 

Response to Arguments
Withdrawn Objection(s) and Rejections
The prior objection(s) to claim 15 and to claim 18 are now withdrawn in view of the new claim amendments.
The prior rejection of claims 1-17, 19-20 and 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn based on the amendments made to claims 1, 15 and 26.
The rejection of claims 1-17 and 19-24 and 26-35 on the ground of nonstatutory double patenting as being unpatentable over claims 27-51 of U.S. Patent No. 8,084,443, further in view of claims 1-58 of U.S. Patent No. 9,481,912 and/or Daum et al. (2011, Epidemiol Infect. 139(11):1764-73) and Gopinath et al. (2009, Journal of applied microbiology 107(2): 425-435) is withdrawn based on Applicant’s submission of a terminal disclaimer on 01/11/2021, which has been approved.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant's representative of record, Attorney James Remenick on May 04, 2021.
This application has been amended as follows: 
Claim 35 is rewritten below. 
35. (Currently Amended) The method of claim [[35]] 34, wherein the pharmaceutical agent is an antibody, a drug, an antibiotic, a natural product, a manufactured product, an antimicrobial agent, a placebo or a combination thereof.

	
Conclusion
Claims 1-17 and 19-38 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 11, 2021